Citation Nr: 1704966	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1971 to April 1974.  He died in March 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

By way of background, in November 2012, the Board remanded the issues on appeal along with a claim for accrued benefits for procurement of outstanding records and so that compliant notice could be sent pursuant to the Veteran's Claim Assistance Act of 2000 and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Thereafter, in November 2013, the Board issued a decision denying the claims on appeal as well as the claim for accrued benefits.  The appellant subsequently appealed the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC pursuant to 38 U.S.C. § 1318 to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a June 2014 Joint Motion for Remand (JMR) and partially vacated the November 2013 decision and remanded the issues currently on appeal so as to allow the Board to order development pursuant to the JMR.  Accordingly, the Board remanded the appeal in January 2015 for procurement of outstanding records and an addendum opinion.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the file reveals that additional documents were added to the record after the issuance of the February 2016 supplemental statement of the case.  However, with the exception of several copies of March 2016 and May 2016 submissions from the appellant's representative, the documents are irrelevant to the issues on appeal.  Notably, while numerous VA treatment records were associated with the file after the February 2016 supplemental statement of the case, a review of the record indicates that the treatment records were in fact considered by the AOJ and the Board during prior adjudications of the issues on appeal.  Therefore, remand for initial AOJ review is not warranted.


FINDINGS OF FACT

1.  The Veteran died in March 2008.  The amended certificate of death, filed after autopsy results were obtained, identifies the immediate cause of death as heroin and ethanol toxicity.  

2.  A request to amend the certificate of death, which identifies the immediate cause of death as heroin and ethanol toxicity due to (or as a consequence of) posttraumatic stress disorder (PTSD) and with chronic pain from reflex sympathetic dystrophy following renal cell carcinoma resection and liver transplantation due to hepatitis C as significant conditions contributing to death, was denied by the State of Texas. 

3.  At the time of his death, the Veteran was service-connected for hepatitis C with end stage liver disease, rated as 100 percent disabling effective November 5, 1997; he was not service-connected for any other disability, to include PTSD.

4.  Service-connected hepatitis C with end stage liver disease did not contribute substantially or materially to the Veteran's cause of death, and there is no indication that a disability of service origin, to include PTSD, was the principal or contributory cause of his death.

5.  The Veteran's death was the result of willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2016).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, pursuant to the November 2012 remand, a January 2013 letter advised the appellant with notice of the conditions for which the Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition as well as one not yet service-connected and entitlement to 38 U.S.C.A. § 1318 benefits.  Thereafter, the claims were readjudicated in February 2013 and February 2016 supplemental statements of the case.  Thus, the Board finds that the duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006); Hupp, supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  Additionally, pursuant to the November 2012 remand, the Board requested the Veteran's Social Security Administration (SSA) records in January 2013; however, later that month the SSA advised VA that the Veteran's records had been destroyed.  As such, further efforts to obtain them would be futile.  Thereafter, following the January 2015 Board remand, the appellant submitted a copy of the autopsy and toxicology reports related to the Veteran's death.  She has not identified any additional, outstanding records that have not been requested or obtained.  
 
The record also contains November 2011, December 2011, and February 2016 opinions regarding the cause of the Veteran's death.  The Board finds that the February 2016 opinion is adequate to decide the issues as the examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, the Board finds there has been substantial compliance with the Board's November 2012 and January 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in November 2012 the appeal was remanded so that compliant VCAA notice could be sent to the appellant and SSA and VA treatment records could be obtained.  Thereafter, in January 2015, the appeal was remanded for procurement of the Veteran's autopsy and toxicology reports, and an addendum medical opinion that specifically contemplated the prior opinions of record.  As noted above, the record contains VA treatment records, a response from the SSA that the Veteran's records are unavailable, and the Veteran's toxicology and autopsy reports.  Additionally, as noted above, an opinion was obtained in February 2016, which the Board finds to be sufficient to decide the claim.  

In this regard, the Board notes that the January 2015 remand instructed that the addendum opinion should be provided by a November 2011 examiner who provided a previous opinion in the appeal and the February 2016 addendum was provided by a new examiner.  However, neither the appellant nor her representative have challenged the fact that the 2016 opinion was provided by a new clinician and, given the regularity of VA physicians leaving VA or transferring jurisdictions, it is unlikely that the 2011 examiner could be located to provide another opinion if the Board were to remand the claim again.  Thus, the Board finds that strict adherence is not required and the Board may proceed based on the addendum opinion provided.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Board finds there has been substantial compliance with the Board's November 2012 and January 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

	A.  Service Connection for Cause of Death

The appellant asserts that the Veteran's cause of death (heroin and alcohol toxicity) is related to his efforts to control pain caused by his service-connected hepatitis C.  Specifically, in a March 2016 submission and elsewhere, the appellant's representative asserted that, at the time of his death in March 2008, the Veteran was continuing to experience residual pain from a 2000 liver transplant surgery and, as such, he was using heroin and alcohol to treat his pain.

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Importantly, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301 (a); VAOPGCPREC 2-98.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368   Fed. Cir. 2001).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

While the Board acknowledges the duty to develop all theories of entitlement pursuant to Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), the Board will focus the following discussion on the appellant's specific allegation that at the time of his death, the Veteran was self-medicating with heroin and alcohol in an attempt to alleviate pain related to a 2000 liver surgery.  

Initially, the Board notes that there are several death certificates of record, two of which were filed with the State of Texas.  The first certificate that was filed with the state is dated March 26, 2008, and indicates that the immediate cause of the Veteran's death would be determined after toxicology results were provided in association with an autopsy report.  Pursuant to the January 2015 remand, the Veteran's autopsy and toxicology reports were obtained.  Such records indicate that, after examining the Veteran's body (including his internal organs), performing microscopic testing of his organs, and testing his blood for the presence of foreign substances, six separate medical doctors concluded that the cause of the Veteran's death was ethanol and heroin toxicity, and the manner of his death was deemed accidental.  Based on this report, an amended death certificate was filed with the state in June 2008 and lists the immediate cause of death as heroin and ethanol toxicity; no contributing causes were noted.

Regarding the third death certificate, the record indicates that the appellant approached the Veteran's VA primary care physician (PCP) several months after the Veteran's death and requested that the PCP complete an amended death certificate.  The July 2008 amended certificate lists the immediate cause of death as heroin and ethanol toxicity due to (or as a consequence of) PTSD and with chronic pain from reflex sympathetic dystrophy following renal cell carcinoma resection and liver transplantation due to hepatitis C as significant conditions contributing to death.  The manner of death was listed as an accident.  As there was no indication that the Veteran's PCP had reviewed the Veteran's claims file in rendering this amended certificate or that he had been asked to provide an opinion by the AOJ, the RO contacted him to inquire as to its origins.  At that time, the PCP reported to an employee of the RO that he had been contacted by the appellant in regard to an amended death certificate, but was advised by the state that only the physician who performed the autopsy can change the death certificate and that physician was unwilling to do so.  Consequently, there is no indication that the July 2008 amended death certificate was filed with the state.

Given the somewhat confusing nature of the procurement of the amended death certificate, the RO requested that the PCP review the record and provide a statement detailing the origins of the amended death certificate.  However, it appears that instead of being sent to the PCP, the file was erroneously sent to a VA examiner who was asked to opine as to the cause of the Veteran's death.  In November 2011, the examiner reviewed the Veteran's medical records, to include the three aforementioned death certificates.  Thereafter, he opined that the cause of the Veteran's death was contributed to by a series of events that began as service-connected.  Specifically, the examiner stated:

It is the opinion of the examining doctor that the cause of death stated as heroin and ethanol toxicity has a contributing cause from a series of events that began as service-connected.  The [Veteran] had service-connected hepatitis with end stage liver disease at 100% diagnosed in (sic) [November 5, 1997].  For this he had a liver transplant and following this developed reflex sympathetic dystrophy and more likely than not took the heroin and alcohol imbibition (sic) which resulted in his primary cause of death which resulted in his immediate cause of death; therefore, in the opinion of the examiner it is more likely than not that this series of events were secondary related to his service-connected hepatitis which developed the end stage liver disease which developed the primary cause for the liver resection which in turn produced the reflex sympathetic dystrophy which in turn caused him to take heroin and alcohol for pain relief.  The treatment for the renal cell carcinoma is a secondary affair unrelated to the liver disease. 

The file was eventually provided to the Veteran's PCP and, in December 2011, he provided a statement clarifying his involvement with the amended death certificate.  In relevant part, the PCP reported that, in July 2008, the appellant requested that he complete an amended death certificate and subsequently advised him that the amended certificate had been rejected by the State of Texas.  He further reported that he completed the amended certificate based on evidence available to him at that time and that he subsequently learned from the Veteran's hepatologist that the Veteran tested positive for cocaine during a hospitalization related to a motor vehicle accident.  Ultimately, the PCP stated that the "combined heroin/ethanol toxicity was the sole cause of [the Veteran's] demise[.]"

Based on the foregoing, the Board finds that the cause of the Veteran's death was solely due to alcohol and heroin toxicity, as determined by the physician who completed the autopsy and filed the death certificates with the state, the November 2011 VA examiner, and the Veteran's PCP.   

As to whether pain related to the Veteran's sole service-connected disability, hepatitis C, caused or contributed to his death, the Board finds that the most probative evidence of record is against the claim. 

In this regard, pursuant to the January 2015 remand, an addendum opinion was obtained in February 2016.  After reviewing the medical evidence of record, to include the November 2011 opinion, the autopsy and toxicology report, and the JMR, the 2016 examiner opined that the Veteran's death due to heroin and alcohol toxicity was more likely than not due to his substance abuse disorder, and not secondary to his service-connected end stage liver disease.  In support thereof, the 2016 examiner noted that there was evidence of substance abuse prior to the Veteran's February 2000 liver surgery, and as such, the November 2011 examiner's conclusion that the Veteran abused substances to alleviate his surgical pain is not supported by the record.  The examiner further noted that medications exist to treat pain and that the Veteran had been prescribed some of these medications and, as such, there was no need for him to seek pain relief in the form of illicit substances.  In further support of his opinion that the Veteran was not using non-prescribed substances to alleviate his pain, the examiner noted that a toxicology screen taken shortly before his death revealed the presence of cocaine in the Veteran's system, which he indicated was not a pain-relieving substance.  

Furthermore, the 2016 examiner noted that, contrary to the November 2011 examiner's finding, the Veteran's treatment records did not reveal reports of chronic pain related to his 2000 surgery or a diagnosis of reflex sympathetic dystrophy, let alone a report that he was suffering from either condition at the time of his death in March 2008.  In this regard, the examiner referenced the Veteran's January 2001 reports of experiencing burning in his hands and feet after his February 2000 surgery.  The examiner also observed that the Veteran was seen for VA treatment five days prior to his death and that the only pain he reported experiencing at that time was low back pain.  Regarding other reports of pain in close proximity to the time of his death, a review of the available records indicated that the Veteran reported occasional pinching in the right side that came and went with movement in December 2007, but denied pain earlier in December 2007 and in October 2007.  

The examiner also acknowledged the Veteran's reports of chronic right flank pain after a 2005 non-service-connected renal cell partial nephrectomy, and opined that the reflex sympathetic dystrophy noted on the non-filed, subsequently rescinded, July 2008 death certificate findings referred to this pain.  In support thereof, the examiner referenced a September 2006 treatment record that indicated the 2005 nephrectomy resulted in an immediate flank hernia and that the use of an abdominal binder provided limited pain relief, and that the Veteran had been taking Vicodin since that surgery.  The examiner observed that continuing pain described as bilateral abdominal pain associated with prolonged siting was noted in February 2007 treatment records.  Thereafter, in April 2007, the Veteran received treatment for a large right flank abdominal wall hernia and chronic pain in that area.  The treating clinician at that time opined that the chronic pain may be related to the hernia.  The examiner noted the Veteran was seen again in May 2007 at which point he was "complaining of right sided thoracic pain secondary to incisional hernia pain."  While the treating clinician planned to perform an intercostal nerve block in the area, the 2016 examiner could not find any indication that such procedure was performed.

Ultimately, the 2016 VA examiner stated that he was unable to find any history of severe pain or reflex sympathetic dystrophy related to the Veteran's 2000 liver transplant.  To the contrary, the record only indicated a one-time report of burning in the hands and feet that was noted to be resolved in April 2001 without subsequent mention.  The Veteran's reports of pain immediately prior to his death related to low back pain and, while it was unclear if this was the same right flank pain near the Veteran's abdominal hernia after his renal cell carcinoma surgery or a separate low back pain, the 2016 examiner opined that, in either case, it was not pain related to the Veteran's service-connected liver disorder.

After a review of the medical evidence of record, the Board finds that the Veteran's sole service-connected disability, hepatitis C, was neither the principal or contributory cause of the Veteran's death.

Initially, the Board affords the July 2008 amended death certificate and the November 2011 opinion no probative weight.  Regarding the amended death certificate, the December 2011 statement from the Veteran's PCP indicates that such was completed without consideration of all of the relevant information.  Specifically, the examiner was unaware the Veteran had tested positive for cocaine use shortly prior to his death.  Furthermore, the examiner did not have the benefit of reviewing the autopsy report, a document so vital to the determination of this case that the parties agreed to vacate and remand a prior Board decision so that it could be associated with the record.  Finally, the amended death certificate does not include any rationale for the PCP's findings.  As the July 2008 amended death certificate was based on incomplete facts, was made without review of the autopsy report, and was not supported by any rationale, the Board affords it no probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Regarding the November 2011 opinion, the Board notes that this opinion was also made prior to the procurement and review of the autopsy report.  Moreover, the November 2011 opinion was based, in part, on the July 2008 amended death certificate, the conclusions of which the Veteran's PCP subsequently amended in a December 2011 statement.  Most importantly, however, the Board finds that the opinion is speculative in nature and is not supported by a sufficient rationale.  In this regard, the Board points to the portion of the opinion that has been included in block text above.  The nearly incomprehensible paragraph is circular in nature and seems to indicate that the mere fact that the Veteran's liver surgery predated his death indicates that one caused the other; no further rationale was provided.  For the foregoing reasons, the Board affords the November 2011 opinion no probative weight.  Id.

To the extent the December 2011 statement from the Veteran's PCP can be considered an opinion as to the cause of the Veteran's death, the Board affords it little probative weight, if any.  Like the November 2011 opinion and the July 2008 amended death certificate, the letter was provided without consideration of the autopsy report.  Nevertheless, the Board finds that the indication in this report that the physician who performed the Veteran's autopsy declined to amend the death certificate on file with the State of Texas is insightful as to the non-VA physician's opinion as to the cause of the Veteran's death and that the letter does carry some probative weight in this regard.

Contrary to the November 2011 examiner and the PCP, the 2016 examiner considered all relevant facts and found that the Veteran's cause of death was unrelated to his service-connected hepatitis.  In this regard, the February 2016 VA examiner determined that the Veteran's death was the primary result of substance abuse and that there was no indication that the Veteran's use of illicit substances was related to service-connected pain.  Unlike the 2011 examiner and the PCP, the 2016 VA examiner had the complete record before him, including the autopsy report and the December 2011 letter revoking the findings made in the July 2008 amended death certificate, and the Veteran's complete medical records.  Thus, the Board accords the February 2016 VA opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board notes that, in a May 2016 submission, the appellant's representative argued that the February 2016 opinion was based on an inaccurate factual premise, specifically, that the Veteran had a substance abuse disorder at the time of his death.  She further argued that there were only "two isolated incidents of alleged drug or alcohol abuse in the hundreds of pages of medical records on file, [and] there is no proof that the Veteran had a drug addiction or drug abuse disorder that can be held against his widow in this case."  However, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran did not abuse drugs or alcohol during his lifetime, and, in fact, there are more than two incidents of said abuse noted in the Veteran's treatment records prior to the 2000 liver surgery, thus indicating a history of drug and alcohol abuse prior to the onset of his alleged pain.  There are also records indicting the use of drugs and alcohol after the surgery that are not associated with reports of pain related to the Veteran's service-connected hepatitis.  

For instance, records indicate that the Veteran was hospitalized for alcohol and drug problems in September 1977.  During this period of treatment, he acknowledged having had a drinking problem for three years and using mood-altering drugs for 11 years.  He reported having previously been hospitalized on two occasions for alcohol abuse - once in 1972 (during service) and once in April 1976.  Regarding the report of in-service hospitalization, the Board notes that the Veteran reported he was hospitalized in Vietnam, but there is no indication that the Veteran served in Vietnam.  His DD-214 lists 2 years, four months, and five days of foreign service in Germany but does not list any other foreign service; the Veteran and a superior officer signed this form at the time of his separation from service.  While there is no evidence that the Veteran was hospitalized in Vietnam, there is evidence he was hospitalized in Germany.  In this regard, his STRs include a February 28, 1974, "Alcohol and Drug Abuse Control Program Admission Information" form and a March 14, 1974, disposition record noting a 14 day admission with final diagnoses that included "Hepatitis, viral, recurrent, AA pending" and "No history of drug abuse within the past 8 months."  

Returning to his 1977 treatment, upon his admission to the hospital the Veteran reported prior treatment for heroin and morphine abuse and acknowledged having financial trouble and black outs related to his drug use.  He also reported that his in-service hepatitis was "probably alcoholic" but the treating clinician acknowledged that the chart did not so state.  In a November 1977 discharge report that appears to have been written to a judge overseeing pending criminal charges, the Veteran was ultimately diagnosed with chronic chemical dependency and was released to a half-way house for support in maintaining his sobriety following his release from the hospital.  He was advised to "maintain complete abstinence from all mood-altering chemicals..." and if he did not "it would interfere with his functioning."  Notably, the discharge report also lists the Veteran's alcohol and drug related criminal infractions including:  five driving while intoxicated infractions; one possession and sale of narcotics charge; one drunk and disorderly charge (including the assault of an officer); one charge of possession with intent to sell lysergic acid diethylamide (LSD); and one charge of armed robbery and possession of drugs.

Following the 1977 hospitalization, there is a substantial gap in the records available for review.  Then, while receiving private treatment from Dr. G.Z. in August 1996, the Veteran reported drinking half a gallon of vodka week, which he occasionally shared with friends.  At that time Dr. G.Z.'s assessment was "[p]robable chronic liver disease with history of possible hepatitis-C and chronic heavy ethanol use."  The doctor indicated that he and another physician talked to the Veteran "in very clear terms about the need for him to stop drinking alcohol."  It was further explained that, based on the Veteran's liver disease, "he ha[d] no business whatsoever, ever using alcohol again."  The Veteran apparently responded that he understood and was "'the kind of person', that when he is told to do something '[he could] do it'."  However, when he was seen the following month in September 1996, he reported buying a pint of alcohol and three drinks after a familial dispute.  Then, during VA treatment in May 1999, the Veteran reported having a "a few drinks of beer each year[.]"  Additionally, the Board notes that, during a private psychological examination in May 1999 (apparently obtained by VA in association with the Veteran's potential liver transplant), the Veteran was noted to a have a tattoo of the "zig-zag man" on his arm, although he "denied knowing it was a symbol of marijuana use."  Thus, the record contains clear indications that the Veteran used drugs and alcohol in excess prior to his 2000 surgery.

As noted above, there are also indications that the Veteran used drugs and alcohol after his 2000 liver surgery, but contrary to the appellant and her representative's assertions, there is no indication that he used either drugs or alcohol to treat pain associated with his service-connected condition.  In this regard, the Veteran was taken via ambulance to a VA hospital in May 2003 for reports of chest pain, pain radiating to the left arm, and a headache; there were no reports of pain related to his service-connected liver condition.  Notably, treating clinicians specifically noted that the Veteran's breath smelled of alcohol and testing revealed that he was intoxicated.  Several years later in October 2006, VA treatment records indicate that the Veteran was recently in a motor vehicle accident where drugs were found and he reported that he had consumed three drinks leading up to the accident.  While he also indicated that a drug test of his hair was run at that time, the results of which were negative, he declined to provide VA with the test results.  Shortly prior to his death in March 2008, the Veteran was treated for low back pain and made no reports of pain related to his service-connected condition.  Blood testing performed at that time revealed that the Veteran had ingested cocaine within the past 72 hours; the 2016 examiner specifically reported that cocaine is not an analgesic.  Thus, the record contains instances of drug or alcohol use after the 2000 surgery that were not documented in conjunction with reports of post-surgical pain.  In fact, the record does not contain any medical evidence documenting the Veteran's reports of post-surgical pain in relation to reports of him testing positive for drugs or alcohol.

While the record contains many denials of alcohol or substance abuse from the Veteran and the appellant, these reports lack credibility in light of the complete record.  Specifically, in February 1998, the Veteran reported that he did not have a history of intravenous drug use, that he used to drink a lot but had been abstinent since August 1996, and that he was only drinking three drinks a week prior to August 1996.  The record indicates, however, that the Veteran reported drinking half a gallon of vodka a week prior to August 1996, not three drinks a week.  Then, in January 1997 he reported that he had never been a real heavy drinker but drank a little until the previous summer; this report of drinking "a little" is contradicted by the 1977 hospitalization, numerous drunk driving incidents, and his reports of drinking half a gallon of vodka a week.  While receiving VA treatment in May 1999, he denied ever having used illegal drugs; such report is contradicted by the information contained in the 1977 hospitalization records.  At that time he also reported drinking "a little" in his teens and thirties but denied being a drinker; these statements are contradicted by the Veteran's prior hospitalizations for drug and alcohol abuse and his legal troubles related to same.  

Additionally, during the aforementioned psychological consultation report obtained by VA in May 1999, the Veteran again denied a history of alcohol abuse and reported that he had "only been drunk on 2 or 3 occasions and [had] not had a drink of alcohol in 3 years."  This statement is contradicted by his May 1999 reports to a VA clinician that he had "a few drinks of beer each year[,]" his hospitalizations for drug and alcohol abuse, and his reports of numerous legal troubles (at least five) related to his alcohol abuse.  During the May 1999 psychological treatment he also denied any history of illicit drug use, which is inconsistent with his 1977 reports of using heroin, morphine, and LSD.  

In addition to these records, it is relevant to note that when the Veteran was being considered for a liver transplant in May 1999, the overseeing committee deferred rendering a decision for several reasons, including the Veteran and the appellant's inability to communicate with the health care team in a truthful fashion.  Specifically, it was noted that the team "...felt that information provided by [the Veteran and the appellant] was often not consistent, or not presented in a forthright manner."  The couple was advised that "honest and open communication is essential to successful transplantation."

In sum, it appears that, after the 1977 hospitalization, the Veteran routinely denied any history of drug and alcohol abuse, despite the fact that records continued to reflect some level of alcohol use thereafter and a clear history of both substance abuse and alcohol abuse, even if remote.  Here, the Board acknowledges that the Veteran had an incentive to minimize his drug and alcohol use when he was in the process of seeking a transplant and that the appellant has an incentive to minimize his use of drugs and alcohol in relation to the current appeal.  In fact, the Board notes that in September 1999, prior to his 2000 surgery, the Veteran asked that the diagnoses of "alcoholic cirrhosis" and "alcoholic hepatitis" be removed from his problem list.  A VA clinician who apparently had no knowledge of the Veteran's prior reports of and hospitalizations for drug and alcohol abuse reported there was no history of alcohol abuse and removed the diagnoses from the Veteran's problem list.  Nevertheless, based on the evidence cited above, the Board finds that there was indeed evidence that the Veteran suffered from drug and alcohol dependence prior to his surgery and that his use of drugs and alcohol after his 2000 surgery was not for pain relief and, as further discussed below, constitutes drug abuse.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).

Although the appellant sincerely believes that the Veteran's death is related to his service-connected hepatitis, the weight of the probative evidence is against the claim that he was using drugs and alcohol, which caused his death, to treat service-connected pain.  To the contrary, the most probative evidence of record indicates that he abused drugs and alcohol prior to his 2000 liver surgery and there is no credible evidence that his use of drugs and alcohol thereafter was related to a service-connected condition.  The Board finds the opinion of the February 2016 examiner to be significantly more probative than the appellant's lay assertions, the November 2011 opinion, the July 2008 death certificate, and the December 2011 letter from the PCP.

Furthermore, while there is some indication in the Veteran's STRs that he suffered from a substance abuse disorder during service and there is a clear indication that he died from the use of illicit drugs and alcohol, as the instant claim was filed after October 31, 1990, service connection for substance abuse on a direct basis may not be awarded as a matter of law.  38 C.F.R. § 3.301.  

As a final matter, while the appellant alleged that the Veteran had a psychiatric disorder for many years that contributed to his drug and alcohol use in an April 2010 statement, there is no indication that a disability of service origin, to include PTSD, was the principal or contributory cause of his death.  In this regard, as previously discussed, the Board finds that the probative evidence reveals that the Veteran's death resulted from the sole cause of alcohol and heroin toxicity.  However, there is no indication in the Veteran's medical records that such drug and alcohol use was a coping mechanism for a service-related psychiatric disorder.  Rather, records reflect psychological stress related to legal issues and marital problems.  Moreover, while the Veteran reported that he served in Special Forces in Vietnam and an assessment of rule-out PTSD was provided in an April 2001 VA treatment record, the record fails to show that he served in Special Forces or Vietnam, or that such diagnosis was confirmed.  Rather, such reflects that he served as an armor crewman and was stationed in Germany.  Furthermore, his service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to a psychiatric disorder.  Consequently, the Board finds that there is no indication that a disability of service origin, to include PTSD, was the principal or contributory cause of his death.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	B.  DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran was (1) continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Here, the Veteran was in receipt of a total rating for his service-connected hepatitis C with end stage liver disease as of November 5, 1997.  Therefore, his 100 percent rating was in effect for more than 10 years at the time of his death in March 2008.  As such, the appellant has met one of the provisions under 38 U.S.C.A. § 1318(b) 
(i.e., Veteran was continuously rated totally disabled for the 10 years immediately preceding death).  The threshold question before the Board, therefore, is whether there was any willful misconduct on the part of the Veteran that was the proximate cause of his death.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1 (n)(2), (3).

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. 38 C.F.R. § 3.301 (c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301 (d).

The VA Adjudication Procedure Manual, M21-1, provides further guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found.  Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence. An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VBA Manual M21-1, III.v.1.D.2.a.&b.

In determining willful misconduct, the M21-1 also indicates that laboratory tests bearing on the issue of alcoholic intoxication together with all other facts and circumstances should be considered.  A table was developed by the National Safety Council (NSC) in 1938.  In 1960, Blood Alcohol Concentration (BAC) for "under the influence" was reduced from .15 to .10, and then reduced again to .08 in 2004.  Under 23 U.S.C.A. § 163, BAC of .08 is a per se violation of driving while intoxicated.  By July of 2005, all states, Washington D.C., and Puerto Rico had adopted BAC of .08 as the legal level of intoxication.  If an individual's BAC is .08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See M21-1, III.v.1.D.2.c.

The Board notes, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed in a finding of willful misconduct.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

In the instant case, the Board again observes that the Veteran's death was caused by alcohol and heroin toxicity.  Specifically, his autopsy report indicates that the cause of his death was ethanol and heroin toxicity and the manner of death was accidental.  After reviewing the evidence of record, the Board finds that the Veteran's death resulted from willful misconduct.  In this regard, the law is clear that, if intoxication results proximately and immediately in disability or death, the disability or death will be considered to be the result of the person's own willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41   (1994).

Here, the evidence of the Veteran's intoxication at the time of his death is conclusive.  In this regard, the unchallenged toxicology report indicates that the Veteran's BAC was .208 at the time of his death.  Furthermore, the autopsy report, the amended death certificate on file with the State of Texas, the November 2011 examiner, the December 2011 PCP, and the February 2016 examiner have all indicated that the Veteran's death was caused by drug and alcohol toxicity.  There is no medical opinion of record to the contrary.

The appellant has argued that the Veteran was not abusing alcohol and that the use at the time of his death was related to service-connected pain.  For the reasons cited above, the Board has found that the preponderance of the evidence is against a finding that the Veteran's use of alcohol and illegal substances was related to his desire to quell service-connected pain.  Thus, it appears that the Veteran was using alcohol and drugs to enjoy the intoxicating effects.  

While the simple drinking of alcoholic beverages is not of itself willful misconduct, if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301 (c)(2).  Stated differently, even if someone, such as the Veteran, initially only intended to enjoy the intoxicating effects of foreign substances, if taking those substances results in death, it will automatically be deemed to have been willful misconduct.  Ultimately, the one-time use of drugs will not be considered drug abuse, unless that one time use results in death.  Thus, even if the Veteran was not abusing drugs at the time of his death in the traditional sense, the use of drugs at that time resulted in his death and is therefore willful misconduct.

Moreover, the Board finds that there is evidence to suggest the Veteran was in fact an abuser of drugs and alcohol in the traditional sense.  As discussed extensively above, he was hospitalized for drug and alcohol treatment on several occasions; had legal complications related to his drug and alcohol abuse; provided inconsistent statements regarding his use and enjoyment of alcohol and drugs; had a tattoo indicative of marijuana use; and tested positive at VA for drugs or alcohol at least twice.  Even if this behavior were not deemed to be abuse per se, alcohol abuse can mean both the use of alcoholic beverages over time, or death caused by the excessive use at any one time.  38 C.F.R. § 3.301 (d).

The appellant's representative has also argued that since the Veteran's manner of death was deemed accidental, the cause of his death cannot have resulted from deliberate or intentional behavior or with wanton or reckless disregard for its consequences.  Here, the Board notes that there is a difference between the cause of death and the manner of death.  For instance, the cause of death for someone who dies in a car accident could be related to loss of blood, heart attack, or other injuries incompatible with life, but in any event, the manner of death would be accidental.  Such is the case in the Veteran's death.  The fact that he did not intend to die does not vitiate the fact that he knowingly and willingly ingested drugs and alcohol in quantities sufficient to cause his death.  There is no evidence to indicate that he consumed the heroin or alcohol accidentally or unknowingly.  Instead, it appears that the Veteran intentionally and deliberately consumed drugs and alcohol.  This is, in fact, the appellant's own assertion as she has otherwise argued that he consumed said contaminates with the deliberate intent and desire to relieve his pain.  

Ultimately, the Board finds that the Veteran's death was proximately and immediately caused by intoxication, and it is therefore considered to be the result of his own willful misconduct.  See 38 C.F.R. § 3.301(c)(2); Gabrielson, supra.  As such, the appellant is barred from receiving benefits.  38 C.F.R. § 3.22(a)(1).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


